Citation Nr: 0902523	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  02-11 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability, claimed as secondary to service-connected lumbar 
spine arthritis.

2.  Entitlement to service connection for bilateral knee 
disability, claimed as secondary to service-connected lumbar 
spine arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Higgs, Counsel



INTRODUCTION

The veteran served on active duty from August 1942 to 
September 1945.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was the subject of Board remands dated in September 
2004 and May 2006.     
     

FINDINGS OF FACT

1.  There is no competent medical evidence to show that the 
veteran's arthritis of the hips began during service, is 
related to any incident of service, was manifest within one 
year of active service, or is due to or chronically worsened 
by service-connected arthritis of the lumbar spine.

2.  There is no competent medical evidence to show that the 
veteran's arthritis of the knees began during service, is 
related to any incident of service, was manifest within one 
year of active service, or is due to or chronically worsened 
by service-connected arthritis of the lumbar spine.


CONCLUSIONS OF LAW

1.  Bilateral hip disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred or aggravated in active service, and is not 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West  2002); 38 C.F.R. §§ 3.102, 3.303 
(2008), 3.310 (as in effect prior to September 7, 2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

2.  Bilateral knee disability was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred or aggravated in active service, and is not 
proximately due to, the result of, or aggravated by, a 
service-connected disease or injury.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008), 3.310 (as in effect prior to September 7, 2006); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (as it amends § 3.159(b)(1), effective May 30, 2008).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

VCAA letters dated in November 2003, October 2004 and May 
2006 advised the veteran of the evidence generally necessary 
to substantiate his claims for service connection for 
bilateral hip disability and bilateral knee disability.  A 
VCAA letter dated in April 2007 specifically informed the 
veteran of what evidence was required to substantiate his 
claims for service connection for bilateral hip and bilateral 
knee disabilities as secondary to service-connected 
disability of the lumbar spine.  The November 2003, October 
2004, May 2006, and April 2007 letters also informed him of 
his and VA's respective duties for obtaining evidence.
 
In addition, the May 2006 and April 2007 VCAA notice letters 
from VA explained how a disability rating is determined for a 
service-connected disorder and the basis for determining an 
effective date upon the grant of any benefit sought, in 
compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claims have been readjudicated thereafter, 
most recently in August 2008.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  Further, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims files contain 
service treatment records, reports of post-service treatment, 
and reports of VA examinations.  Additionally, the claims 
files contain the veteran's statements in support of his 
claims.  The Board has reviewed such statements and concludes 
that he has not identified further relevant available 
evidence not already of record.  The Board has also reviewed 
the medical records for references to additional treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claims.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the claims files that there are 
additional available relevant records that have not yet been 
obtained.

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
Certain chronic disabilities, to include arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

Secondary service connection shall be awarded when a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which favors the veteran. 

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Factual Analysis

The Board has thoroughly reviewed all of the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires that the Board address its reasons 
for rejecting evidence favorable to the veteran).

At the veteran's August 1942 service entrance examination, 
clinical evaluation of the veteran's spine, thorax, and lower 
extremities was normal.  At discharge, the veteran was noted 
to have injured his back in 1943.  (A thorough search in 1960 
by the service department for ship's records of the actual 
back injury was negative.)  At his September 1945 service 
discharge examination the veteran was noted to have shakes 
and to have hurt his back in 1943, and to be asymptomatic at 
present unless heavy work was done.  No abnormality of the 
knees or hips was noted. 

In an RO rating decision dated in April 1946, the veteran was 
granted service connection for residuals of a low back 
injury, rated as 0 percent disabling effective the date of 
his discharge from service.  The condition was noted to have 
been asymptomatic at discharge.  He was also granted service 
connection for bilateral flat feet, rated as 10 percent 
disabling effective the date of his discharge from service.

At a November 1960 VA examination, no abnormality of the hips 
or knees was noted.  He was found to have low back spasms and 
limited motion of the lumbar spine.  At an August 1983 VA 
examination no abnormality of the hips or knees was noted.

At a VA examination in October 1998, the veteran was found to 
have lumbar spine arthritis.  He also was noted to have flat 
feet, which were very flexible and with no limitation of 
motion, and good recreation of the arch on tip toe and toe 
jack raising.  

In a rating decision dated in April 1999, the veteran's 
bilateral flat feet were rated as noncompensably disabling 
(as they had been since April 1951), and his low back 
disability was rated as 40 percent disabling.  

At VA treatment in May 2001, the veteran was seen for pain in 
the back and hips.  On physical examination, flexion of the 
hips was not impaired, but severe pain was experienced on 
internal or external rotation of the left hip.  

In June 2001, the RO received from the veteran a claim for an 
increased rating for his arthritis of the spine, and also 
received his claim for service connection for arthritis and 
the knees and hips.  The veteran wrote that his arthritis had 
extended in to the hips and knees.

Results of a VA whole-body scan conducted in April 2002 
included an impression of uptake in the cervical spine, 
shoulders, knees, ankles and feet, all most consistent with 
degenerative joint disease.  

X-rays taken at a June 2002 VA examination revealed moderate 
degenerative osteoarthritis at the hips compatible with the 
veteran's age, and degenerative disc disease and 
osteoarthritis in the veteran's lower lumbar spine.

At a VA orthopedic examination in July 2005, after review of 
the claims file, taking a history from the veteran, physical 
examination and X-rays, the diagnoses were 1) degenerative 
arthritis of the lumbosacral spine of moderate severity, 
involving the facet joints; 2) disc space narrowing at L5-S1; 
3) compression deformity of the L1 vertebra; and 4) arthritis 
of both hips and both knees.  The examiner opined that the 
degenerative changes in the lumbar spine were part and parcel 
of the veteran's lumbar spine disability.  He found that 
there was no causal relationship between the veteran's 
service-connected lumbar spine disability and his hip or knee 
disorder.  He further found that there was no aggravation of 
the veteran's lumbar spine disorder or hip or knee disorder.  
He elaborated that the veteran was an 84-year-old male with 
degenerative changes in other joints like knees and hips, as 
well as in his lumbosacral spine.  He noted that although the 
veteran had other medical conditions such as diabetes and 
diabetic neuropathy, these were unrelated to the veteran's 
arthritis.  He noted that pain was visibly manifested because 
of the limitation of motion of the joints with complaints of 
pain, but that there were no skin changes indicative of 
disuse due to the service-connected "mixed arthritis" of 
the lumbar spine.  (Quotes in original.)  

At a July 2005 VA neurological examination, the diagnoses 
were diabetic neuropathy, unrelated to back pain; and 
degenerative arthritis of the lumbar spine without neurologic 
disability.

In the present case, there is no diagnosis or other 
indication of arthritis of the hips or knees within one year 
of active service.  Accordingly, a presumption of service 
connection for these disabilities pursuant to the provisions 
of 38 C.F.R. §§ 3.307 and 3.309(a) is not warranted.

The earliest indication in the record of complaints of pain 
in the hips is at VA treatment May 2001.  Osteoarthritis of 
the hips compatible with age was found by VA X-rays in June 
2002.  Findings compatible with arthritis of the knees were 
first found at a VA whole-body scan in April 2002.  Thus, 
arthritis of the hips and knees was first shown over 55 years 
after active service.  The many intervening years after 
active service with no diagnosis or treatment of arthritis of 
hips or knees constitutes significant evidence against a 
finding that these disabilities were directly incurred during 
active service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There is no competent medical evidence that the 
veteran has arthritis of the hips or knees due to an injury 
or disease of the hips or knees incurred during active 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against a finding of service connection on 
a direct-incurrence basis for arthritis of hips or arthritis 
of the knees.

The Board acknowledges the veteran's contention that his 
arthritis of the hips and knees is caused or aggravated by 
his service-connected low back disability.  As a lay person, 
he is competent to offer observations as to the nature and 
severity of his current arthritis of the hips and knees.  
However, he is not competent to provide opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Thus, his assertions that his 
arthritis of the hips and knees is caused or aggravated by 
his service-connected low back disability carry no probative 
weight as medical opinion evidence. 

The only on-point medical opinion on the matter of secondary 
service connection is from the July 2005 VA orthopedic 
examiner, who found in pertinent part that there was no 
causal relationship between the veteran's service-connected 
lumbar spine disability and his hip or knee disorder, and 
that there was no aggravation of the veteran's hip or knee 
disorder.  This opinion was based on review of the claims 
file, history from the veteran, physical examination, and 
review of X-rays.  The examiner provided a well-reasoned 
rationale for his conclusions.  The Board finds this opinion 
to be persuasive, and to be the most probative competent 
medical opinion evidence of record as to whether the 
veteran's service-connected low back disability has caused or 
aggravated his arthritis of the hips or knees.
 
In sum, the Board finds that the preponderance of the medical 
evidence is against the claims for service connection for 
bilateral hip disability and bilateral knee disability.  As 
the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for bilateral hip 
disability, claimed as secondary to service-connected lumbar 
spine arthritis, is denied.

Entitlement to service connection for bilateral knee 
disability, claimed as secondary to lumbar spine arthritis, 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


